DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202011328277.9 on November 24, 2020. 

Specification
The disclosure is objected to because of the following informalities.
In the Abstract, “a plurality of NAND flash dies” should be amended to “a plurality of NOT-AND (NAND) flash dies” to include a long name for an acronym “NAND” for clarity.  (Emphasis added.)
Appropriate correction is required.

Claim Objections
Claims 1, 10, 14, and 17 are objected to because of the following informalities:
In claim 1, line 1, a limitation of “[a] memory controller capable of accessing a plurality of NAND memory dies” may be amended to avoid ambiguity.  The claim recites that a memory controller is merely capable of accessing a plurality of NAND memory dies, which means that the memory controller may or may not access the plurality of the NAND memory dies.  In addition, the claim should recite a long name of the acronym “NAND”.  In examination, the limitation is assumed to recite “[a] memory controller configured for accessing a plurality of NOT-AND (NAND) memory dies”.  (Emphasis added.)  
In claim 1, lines 5-6, “a set of access settings corresponding to a NAND memory die” may be amended to “a set of access settings of the plurality of sets of access settings corresponding to a NAND memory die of the plurality of NAND memory dies” to avoid ambiguity because it is not clear if a set of access settings is among the plurality of sets of access settings and a NAND memory die is among the plurality of NAND memory dies in the claim as currently recited.  (Emphasis added.)  
In claim 14, line 4, “the set of updated settings” may be amended to “a set of updated settings” to correct a grammatical error.  (Emphasis added.)  
In claim 17, line 3, “a logic unit number” may be amended to “a logical unit number” to correct a typographical error.  (Emphasis added.)  
Claims (e.g., claim 10, lines 2 and 8-10; etc.) with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means”, but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“central control unit” in claim 5.
It has been noted that the corresponding structures associated with the claim limitations are not described in the specification.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 5, claim limitation “a central control unit configured to output a set of updated settings” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient disclosure of the corresponding structure, material, or acts for performing the entire claimed function because there is no association between the structure and the function can be found throughout the specification, such as paragraph [0013], as an example. Therefore, the claim fails to comply with the written description requirement and is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Regarding dependent claim 6, the dependent claim is also rejected since the dependent claim depends on claim 5 and does not overcome the deficiency thereof for the reasons stated above in the rejection of claim 5.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, claim limitation “a central control unit configured to output a set of updated settings” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient disclosure of the corresponding structure, material, or acts for performing the entire claimed function because there is no association between the structure and the function can be found throughout the specification, such as paragraph [0013], as an example. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding dependent claim 6, the dependent claim is also rejected since the dependent claim depends on claim 5 and does not overcome the deficiency thereof for the reasons stated above in the rejection of claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 7, 10, 14, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Na et al. (US 2022/0083237 A1), hereinafter “Na”. 

Regarding claim 1, Na discloses:
A memory controller capable of accessing a plurality of NAND memory dies, and the memory controller comprising:  (FIGs. 2, 4; [0030]; “[0041] The memory device 300 may include a control logic 310, the interface circuit 320, a data operation control circuit 330, and a plurality of memory dies [NAND memory dies]. The memory dies may include the first memory die 340_1 and the second through N-th memory dies 340_2 through 340_N”; Note that a memory controller is considered to include a combination of a control logic 310, an interface circuit 320, a data operation control circuit 330.)
a first internal memory configured to store a plurality of sets of access settings corresponding to the plurality of NAND memory dies;  (FIG. 4; [0033]-[0034], “[0056] The registers 324 [first internal memory] may include a first register 325_1 and second through N-th registers 325_2 through 325_N. The first through N-th registers 325_1 through 325_N may correspond to the first through N-th memory dies 340_1 through 340_N [NAND memory dies], respectively. For example, the first register 325_1 may store a corresponding one of the plural pieces [sets] of command information [access settings] related to a command for the first memory die 340_1. The corresponding one of the plural pieces [sets] of command information [access settings] may include a command itself and/or data operation control signals generated based on the command. In an example embodiment, the command may include a data operation command related to a data operation”; Note that the command information [access settings] includes the command CMD and/or a data operation control signal that are used by data operations (e.g., a write operation, a read operation, and an erase operation) for accessing (e.g., write, read, erase, etc.) the memory dies 340_1 through 340_N [NAND memory dies].  The data operation control signal may include at least one selected from various control signals including, for example, a voltage control signal, a row decoder control signal, a column decoder control signal, and a data input/output control signal.)
an output selection circuit coupled to the first internal memory and configured to select a set of access settings corresponding to a NAND memory die according to an output selection signal;  (FIG. 4; [0058], “[0056] The registers 324 [first internal memory] may include a first register 325_1 and second through N-th registers 325_2 through 325_N. The first through N-th registers 325_1 through 325_N may correspond to the first through N-th memory dies 340_1 through 340_N [NAND memory dies], respectively. For example, the first register 325_1 may store a corresponding one of the plural pieces [sets] of command information [access settings] related to a command for the first memory die 340_1 [NAND memory die]”, “[0059] … the way selection circuit 328 may provide the multiplexer circuit 326 [output selection circuit] with the multiplexer control signal CTRL_M [output selection signal] for instructing to select the first register 325_1 such that the multiplexer circuit 326 [output selection circuit] selects the first register 325_1 among the registers 324”; Note that a set of access settings is considered to be one of the plural pieces [sets] of command information [access settings], such as the command information [access settings] that is stored in the first register 325_1 in the registers 324 [first internal memory] that is associated with the first memory die 340_1 [NAND memory die].)
a control circuit coupled to the output selection circuit and configured to generate the output selection signal when accessing the NAND memory die; and  (FIG. 4; “[0059] … when the memory device 300 resumes a data operation on the first memory die 340_1 [NAND memory die], the way selection circuit 328 [control circuit] may provide the multiplexer circuit 326 [output selection circuit] with the multiplexer control signal CTRL_M [output selection signal] for instructing to select the first register 325_1 such that the multiplexer circuit 326 [output selection circuit] selects the first register 325_1 among the registers 324”)
a data access circuit coupled to the output selection circuit and configured to access the NAND memory die according to the set of access settings.  (FIGs. 2, 4; “[0058] … the multiplexer circuit 326 [output selection circuit] may select one register among the registers 324 based on a multiplexer control signal CTRL_M [output selection signal] provided from the way selection circuit 328. The multiplexer circuit 326 [output selection circuit] may provide the selected command information CI_s to the control logic 310 or the data operation control circuit 330 [data access circuit]”; “[0059] … when the memory device 300 resumes a data operation on the first memory die 340_1 [NAND memory die], the way selection circuit 328 [control circuit] may provide the multiplexer circuit 326 [output selection circuit] with the multiplexer control signal CTRL_M [output selection signal] for instructing to select the first register 325_1 such that the multiplexer circuit 326 [output selection circuit] selects the first register 325_1 among the registers 324”; Note that the set of access settings is considered to be one of the plural pieces [sets] of command information [access settings], such as the command information [access settings] that is stored in the first register 325_1 in the registers 324 [first internal memory] that is associated with the first memory die 340_1 [NAND memory die].)

Regarding claim 10, the claimed method comprises substantially the same steps or elements as those in claim 1.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 1 above.

Further regarding claim 10, the claim is a method claim and recites contingent limitations (e.g., “generating … an output selection signal when accessing a NAND memory die”).  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.  (See MPEP § 2111.04(II).)

Regarding claim 5, Na discloses the memory controller of claim 1. 

Na further discloses:
a central control unit configured to output a set of updated settings; and  (FIG. 2; “[0042] The control logic 310 [central control unit] may control various functions of the memory device 300 … the control logic 310 [central control unit] may control the interface circuit 320. To control the interface circuit 320, the control logic 310 [central control unit] may provide an interface circuit control signal CTRL_INT to the interface circuit 320. The control logic 310 [central control unit] may include processing circuitry such as hardware including logic circuits; a hardware/software combination such as a processor executing software; or a combination thereof. For example, the processing circuitry more specifically may include, but is not limited to, a central processing unit (CPU), an arithmetic logic unit (ALU), a digital signal processor, a microcomputer, a field programmable gate array (FPGA), a System-on-Chip (SoC), a programmable logic unit, a microprocessor, application-specific integrated circuit (ASIC), etc.”, “[0043] The interface circuit 320 may store plural pieces of command information [set of updated settings] regarding the command CMD input from outside the memory device 300”)
an input selection circuit coupled to the central control unit, the first internal memory and the control circuit, and configured to output the set of updated settings to the first internal memory according to an input selection signal from the control circuit, so as to update the set of access settings corresponding to the NAND memory die.  (FIGs. 2, 4; “[0042] … the control logic 310 [central control unit] may control the interface circuit 320. To control the interface circuit 320, the control logic 310 [central control unit] may provide an interface circuit control signal CTRL_INT to the interface circuit 320.”, [0055], “[0057] The demultiplexer circuit 322 [input selection circuit] may receive and provide command information CI [set of updated settings] to a register selected from among the registers 324 [first internal memory]. In other words, the demultiplexer circuit 322 [input selection circuit] may select one register among the registers 324 and provide the command information CI [set of updated settings] to the selected register. At this time, when the command information CI [set of updated settings] is related to the first memory die 340_1, the demultiplexer circuit 322 [input selection circuit] may provide the command information CI [set of updated settings] to the first register 325_1 corresponding to the first memory die 340_1 [NAND memory die]. … the demultiplexer circuit 322 [input selection circuit] may select one register among the registers 324 [first internal memory] based on a demultiplexer control signal CTRL_D provided from the way selection circuit 328 [control circuit]”; Note that the set of access settings is considered to be one of the plural pieces [sets] of command information [access settings], such as the command information [access settings] that is stored in the first register 325_1 in the registers 324 [first internal memory] that is associated with the first memory die 340_1 [NAND memory die].)

Regarding claim 14, the claimed method comprises substantially the same steps or elements as those in claim 5.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 5 above.

Regarding claim 7, Na discloses the memory controller of claim 1. 

Na further discloses:
wherein the control circuit generates the output selection signal according to a chip enable signal corresponding to the NAND memory die.  (FIG. 7B; “[0079] Referring to FIG. 7B, the way selection circuit 328 b [control circuit] may include a control signal generating circuit 328_2 b. The control signal generating circuit 328_2 b may generate control signals based on a chip selection signal CS [chip enable signal]. For example, the chip selection signal CS [chip enable signal] may refer to a selection signal indicating one [NAND memory die] of a plurality of memory dies, a selection signal indicating one of a plurality of memory chips, and a selection signal indicating one of a plurality of memory ways. For example, the control signal generating circuit 328_2 b may generate the demultiplexer control signal CTRL_D and the multiplexer control signal CTRL_M [output selection signal] based on the chip selection signal CS [chip enable signal]”)

Regarding claim 16, the claimed method comprises substantially the same steps or elements as those in claim 7.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 7 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Na et al. (US 2022/0083237 A1), hereinafter “Na”, as applied to claims 1 and 10 above, and further in view of Ramachandra (US 2014/0185374 A1), hereinafter “Ramachandra”.

Regarding claim 2, Na teaches the memory controller of claim 1.

Na does not teach wherein the set of access settings comprises an output driver strength and an on-die termination.

However, Ramachandra teaches:
wherein the set of access settings comprises an output driver strength and an on-die termination.  (FIGs. 1-4; “[0049] … The I/O channel allows a data stream to be driven by a driver 310 and transmitted through the device bus 300 to a receiver 420′ with CTT. The driver 310 is implemented by a pair of transistors 312, 314 driving in a complementary mode. The effective resistance for each of the transistors is Ron”, “[0051] FIG. 4 illustrates a more efficient POD termination [on-die termination] for the I/O channel”, “[0071] … OCD drive strength [output driver strength]”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Na to incorporate the teachings of Ramachandra to provide a storage device of Na having a NAND flash memory device including a plurality of memory dies and a plurality of registers corresponding to the plurality of memory dies, respectively, where the plurality of registers each configured to store command information related to a data operation command, with an operation of re-programmable non-volatile memory systems such as semiconductor flash memory of Ramachandra using I/O channels with an off-chip driver (OCD) having a drive strength and a receiver having a pseudo open-drain (POD) termination.  Doing so with the device of Na would provide a storage device having I/O channels with an off-chip driver (OCD) having a drive strength and a receiver having a pseudo open-drain (POD) termination to provide improvements of input/output performance and power efficiency in a multi-die operating environment.  (Ramachandra, [0002])

Regarding claim 11, the claimed method comprises substantially the same steps or elements as those in claim 2.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 2 above.

Regarding claim 3, the combination of Na teaches the memory controller of claim 2.

Ramachandra further teaches:
wherein the data access circuit transmits data to the NAND memory die according to the output driver strength.  (FIGs. 1-4; [0040]-[0041], “[0045] … An I/O channel is established between the memory controller and each of one or more memory die via the device bus 91 and internal bus 111. Each I/O channel has a controller I/O circuit 106 [data access circuit] and one of the one or more die's [NAND memory die] I/O circuits 206 as endpoints.”, “[0049] … The I/O channel allows a data stream to be driven by a driver 310 and transmitted through the device bus 300 to a receiver 420′ with CTT. The driver 310 is implemented by a pair of transistors 312, 314 driving in a complementary mode. The effective resistance for each of the transistors is Ron”, “[0071] … OCD drive strength [output driver strength]”; Note that the OCD drive strength [output driver strength] of the driver 310 (and also the controller driver 110) of the controller I/O circuit 106 [data access circuit] is implemented by a pair of transistors 312, 314 driving in a complementary mode, where the effective resistance for each of the transistors is Ron.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Na to incorporate the teachings of Ramachandra to provide a storage device of Na having a NAND flash memory device including a plurality of memory dies and a plurality of registers corresponding to the plurality of memory dies, respectively, where the plurality of registers each configured to store command information related to a data operation command, with an operation of re-programmable non-volatile memory systems such as semiconductor flash memory of Ramachandra using I/O channels with an off-chip driver (OCD) having a drive strength and a receiver having a pseudo open-drain (POD) termination.  Doing so with the device of Na would provide a storage device having I/O channels with an off-chip driver (OCD) having a drive strength and a receiver having a pseudo open-drain (POD) termination to provide improvements of input/output performance and power efficiency in a multi-die operating environment.  (Ramachandra, [0002])

Regarding claim 12, the claimed method comprises substantially the same steps or elements as those in claim 3.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 3 above.

Regarding claim 4, the combination of Na teaches the memory controller of claim 2.

Ramachandra further teaches:
wherein the data access circuit receives data from the NAND memory die according to the on-die termination.  (FIGs. 1-4; [0040]-[0041], “[0045] … An I/O channel is established between the memory controller and each of one or more memory die via the device bus 91 and internal bus 111. Each I/O channel has a controller I/O circuit 106 [data access circuit] and one of the one or more die's [NAND memory die] I/O circuits 206 as endpoints.”, “[0051] FIG. 4 illustrates a more efficient POD termination [on-die termination] for the I/O channel. Compared to the CCT termination 440′ of FIG. 3, the POD termination 440 [on-die termination] omits the resistor stunting the input line 311 to ground and has only one resistor 442 of value Rtt stunting to Vccq”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Na to incorporate the teachings of Ramachandra to provide a storage device of Na having a NAND flash memory device including a plurality of memory dies and a plurality of registers corresponding to the plurality of memory dies, respectively, where the plurality of registers each configured to store command information related to a data operation command, with an operation of re-programmable non-volatile memory systems such as semiconductor flash memory of Ramachandra using I/O channels with an off-chip driver (OCD) having a drive strength and a receiver having a pseudo open-drain (POD) termination.  Doing so with the device of Na would provide a storage device having I/O channels with an off-chip driver (OCD) having a drive strength and a receiver having a pseudo open-drain (POD) termination to provide improvements of input/output performance and power efficiency in a multi-die operating environment.  (Ramachandra, [0002])

Regarding claim 13, the claimed method comprises substantially the same steps or elements as those in claim 4.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 4 above.

Claims 6, 9, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Na et al. (US 2022/0083237 A1), hereinafter “Na”, as applied to claims 5, 1, 14, and 10, respectively above, and further in view of Rajgopal et al. (US 2021/0173771 A1), hereinafter “Rajgopal”.

Regarding claim 6, Na teaches the memory controller of claim 5.

Na does not teach a second internal memory coupled to the central control unit and configured to store a command channel driver setting of the plurality of NAND memory dies; and a command transmission circuit coupled to the second internal memory and configured to transmit a command to the NAND memory die according to the command channel driver setting.

However, Rajgopal teaches:
a second internal memory coupled to the central control unit and configured to store a command channel driver setting of the plurality of NAND memory dies; and  (FIGs. 1-3; “[0023] The active IO expander decodes ONFI commands processed via the host-side interface and the memory-side interface to program or write data to the memory stacks”, “[0026] … multiple memory components (e.g., multiple memory stacks 280A-280D each having sets of multiple memory die (281A-281D) [NAND memory dies]”, [0033], “[0034] In operation 320, the processing device [central control unit] configures a value setting [command channel driver setting] (e.g., a register [second internal memory] setting) associated with one or more parameters of at least one of a host-side ONFI interface and a memory-side ONFI interface of the active I/O expander to enable ONFI-compliant communications between the host system and the target memory die. In an embodiment, the one or more parameters can include a drive strength parameter”, [0062]-[0063])
a command transmission circuit coupled to the second internal memory and configured to transmit a command to the NAND memory die according to the command channel driver setting.  (FIGs. 1-3; [0018], “[0023] The active IO expander decodes ONFI commands processed via the host-side interface and the memory-side interface [command transmission circuit] to program or write data to the memory stacks”, “[0026] … multiple memory components (e.g., multiple memory stacks 280A-280D each having sets of multiple memory die (281A-281D) [NAND memory die]”, “[0028] … the calibration module 230 can tune drive strength (DS) and on-die termination (ODT) settings for the host-side ONFI interface 260 and the memory-side ONFI interface 270 [command transmission circuit] … in response to a command identifying a memory die [NAND memory die] of interest (e.g., a memory die that is subject to the command, also referred to as a “target memory die”), the calibration module 230 selects the ONFI-compliant active I/O expander associated with the corresponding memory stack 280A-280D including the target memory die”, [0033], “[0034] In operation 320, the processing device [central control unit] configures a value setting [command channel driver setting] (e.g., a register [second internal memory] setting) associated with one or more parameters of at least one of a host-side ONFI interface and a memory-side ONFI interface of the active I/O expander to enable ONFI-compliant communications between the host system and the target memory die. In an embodiment, the one or more parameters can include a drive strength parameter”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Na to incorporate the teachings of Rajgopal to provide a storage device of Na having a NAND flash memory device including a plurality of memory dies and a plurality of registers corresponding to the plurality of memory dies, respectively, where the plurality of registers each configured to store command information related to a data operation command, with a memory sub-system of Rajgopal having a processing device that configures a value setting associated with one or more parameters of a host-side ONFI interface and a memory-side ONFI interface of an active I/O expander to enable ONFI-compliant communications between a host system and a target memory die.  Doing so with the device of Na would provide a storage device having an ONFI-compliant active I/O expander to enable an increased number of memory die (e.g., higher capacity) that can be supported by a controller channel, thereby enabling increased media throughput (e.g., greater than 1200 MT/s).  (Rajgopal, [0014])

Regarding claim 15, the claimed method comprises substantially the same steps or elements as those in claim 6.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 6 above.

Regarding claim 9, Na teaches the memory controller of claim 1.

Na does not teach wherein the control circuit generates the output selection signal according to a volume corresponding to the NAND memory die.

However, Rajgopal teaches:
wherein the control circuit generates the output selection signal according to a volume corresponding to the NAND memory die.  (FIG. 1; [0018], “[0024] In an embodiment, the ONFI-compliant active I/O expander 113 provides a communication pathway between with the memory component 112A-112N (e.g., memory die) and the host system 120. In an embodiment, the ONFI-compliant active I/O expander 113 presents as the host system 120 (or controller 115 of the host system 120) at the memory-side interface. In an embodiment, the ONFI-compliant active I/O expander 113 can have a volume address configuration to process commands from the host system 120 and uses volume select commands to select [output selection signal] the memory component 112A-112N [NAND memory die] that is the subject of the command (e.g., a read or write command)”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Na to incorporate the teachings of Rajgopal to provide a storage device of Na having a NAND flash memory device including a plurality of memory dies and a plurality of registers corresponding to the plurality of memory dies, respectively, where the plurality of registers each configured to store command information related to a data operation command, with a memory sub-system of Rajgopal having an ONFI-compliant active I/O expander that can have a volume address configuration to process commands from a host system and uses volume select commands to select a memory component.  Doing so with the device of Na would provide a storage device having an ONFI-compliant active I/O expander to enable an increased number of memory die (e.g., higher capacity) that can be supported by a controller channel, thereby enabling increased media throughput (e.g., greater than 1200 MT/s).  (Rajgopal, [0014])

Regarding claim 18, the claimed method comprises substantially the same steps or elements as those in claim 9.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 9 above.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Na et al. (US 2022/0083237 A1), hereinafter “Na”, as applied to claims 1 and 10, respectively above, and further in view of Kurita et al. (US 2015/0089179 A1), hereinafter “Kurita”.

Regarding claim 8, Na teaches the memory controller of claim 1.

Na does not teach wherein the control circuit generates the output selection signal according to a logical unit number corresponding to the NAND memory die.

However, Kurita teaches:
wherein the control circuit generates the output selection signal according to a logical unit number corresponding to the NAND memory die.  (FIG. 5; “[0055] The NAND memory 300 includes four NAND memory chips (dies) 301 … The NAND memory chip 301 [NAND memory die] may be selected [output selection signal] by an address signal such as LUN [logical unit number]”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Na to incorporate the teachings of Kurita to provide a storage device of Na having a NAND flash memory device including a plurality of memory dies and a plurality of registers corresponding to the plurality of memory dies, respectively, where the plurality of registers each configured to store command information related to a data operation command, with a storage system that includes a plurality of memory nodes of Kurita having NAND memory chips (dies) that may be selected by an address signal such as LUN.  Doing so with the device of Na would provide a storage device having a dispersed process of searching for a data address to provide an improved capability of searching for a data address.  (Kurita, [0160])

Regarding claim 17, the claimed method comprises substantially the same steps or elements as those in claim 8.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Agarwal et al. (US 2021/0405893 A1) discloses systems, storage devices, and methods for application-based storage device configuration settings. A storage device may receive a storage command and dynamically select an application set of configuration settings for processing the storage command, where the configuration settings include trim parameters for writing data units to the storage medium of the storage device.
Nowell et al. (US 2022/0164106 A1) discloses an example memory sub-system that includes a memory device and a processing device, operatively coupled to the memory device. The processing device is configured to determine that a first block family of a plurality of block families of the memory device and a second block family of the plurality of block families satisfy a proximity condition; determine whether the first block family and the second block family meet a time-based combining criterion corresponding to the proximity condition; and responsive to determining that the first block family and the second block family meet the time-based combining criterion, merge the first block family and the second block family.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /TONG B. VO/Examiner, Art Unit 2136